Case 2:20-cv-01931-JCM-DJA Document 9
                                    8 Filed 12/14/20
                                            12/11/20 Page 1 of 3
Case 2:20-cv-01931-JCM-DJA Document 9
                                    8 Filed 12/14/20
                                            12/11/20 Page 2 of 3




        December 14, 2020
Case 2:20-cv-01931-JCM-DJA Document 9
                                    8 Filed 12/14/20
                                            12/11/20 Page 3 of 3
